(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  SPRINT COMMUNICATIONS, INC. v. JACOBS ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

 No. 12–815.      Argued November 5, 2013—Decided December 10, 2013
Sprint Communications, Inc. (Sprint), a national telecommunications
  service provider, withheld payment of intercarrier access fees im-
  posed by Windstream Iowa Communications, Inc. (Windstream), a lo-
  cal telecommunications carrier, for long distance Voice over Internet
  Protocol (VoIP) calls, after concluding that the Telecommunications
  Act of 1996 preempted intrastate regulation of VoIP traffic. Wind-
  stream responded by threatening to block all Sprint customer calls,
  which led Sprint to ask the Iowa Utilities Board (IUB) to enjoin
  Windstream from discontinuing service to Sprint. Windstream re-
  tracted its threat, and Sprint moved to withdraw its complaint. Con-
  cerned that the dispute would recur, the IUB continued the proceed-
  ings in order to resolve the question whether VoIP calls are subject to
  intrastate regulation. Rejecting Sprint’s argument that this question
  was governed by federal law, the IUB ruled that intrastate fees ap-
  plied to VoIP calls.
     Sprint sued respondents, IUB members (collectively IUB), in Fed-
  eral District Court, seeking a declaration that the Telecommunica-
  tions Act of 1996 preempted the IUB’s decision. As relief, Sprint
  sought an injunction against enforcement of the IUB’s order. Sprint
  also sought review of the IUB’s order in Iowa state court, reiterating
  the preemption argument made in Sprint’s federal-court complaint
  and asserting several other claims. Invoking Younger v. Harris, 401
  U. S. 37, the Federal District Court abstained from adjudicating
  Sprint’s complaint in deference to the parallel state-court proceeding.
  The Eighth Circuit affirmed the District Court’s abstention decision,
  concluding that Younger abstention was required because the ongo-
  ing state-court review concerned Iowa’s important interest in regulat-
  ing and enforcing state utility rates.
2           SPRINT COMMUNICATIONS, INC. v. JACOBS

                                Syllabus

Held: This case does not fall within any of the three classes of excep-
 tional cases for which Younger abstention is appropriate. Pp. 6–12.
    (a) The District Court had jurisdiction to decide whether federal
 law preempted the IUB’s decision, see Verizon Md. Inc. v. Public
 Serv. Comm’n of Md., 535 U. S. 635, 642, and thus had a “virtually
 unflagging obligation” to hear and decide the case, Colorado River
 Water Conservation Dist. v. United States, 424 U. S. 800, 817. In
 Younger, this Court recognized an exception to that obligation for
 cases in which there is a parallel, pending state criminal proceeding.
 This Court has extended Younger abstention to particular state civil
 proceedings that are akin to criminal prosecutions, see Huffman v.
 Pursue, Ltd., 420 U. S. 592, or that implicate a State’s interest in en-
 forcing the orders and judgments of its courts, see Pennzoil Co. v.
 Texaco Inc., 481 U. S. 1, but has reaffirmed that “only exceptional cir-
 cumstances justify a federal court’s refusal to decide a case in defer-
 ence to the States,” New Orleans Public Service, Inc. v. Council of
 City of New Orleans, 491 U. S. 350, 368 (NOPSI). NOPSI identified
 three such “exceptional circumstances.” First, Younger precludes
 federal intrusion into ongoing state criminal prosecutions. See 491
 U. S., at 368. Second, certain “civil enforcement proceedings” war-
 rant Younger abstention. Ibid. Finally, federal courts should refrain
 from interfering with pending “civil proceedings involving certain or-
 ders . . . uniquely in furtherance of the state courts’ ability to perform
 their judicial functions.” Ibid. This Court has not applied Younger
 outside these three “exceptional” categories, and rules, in accord with
 NOPSI, that they define Younger’s scope. Pp. 6–8.
    (b) The initial IUB proceeding does not fall within any of NOPSI’s
 three exceptional categories and therefore does not trigger Younger
 abstention. The first and third categories plainly do not accommo-
 date the IUB’s proceeding, which was civil, not criminal in character,
 and which did not touch on a state court’s ability to perform its judi-
 cial function. Nor is the IUB’s order an act of civil enforcement of the
 kind to which Younger has been extended. The IUB proceeding is not
 “akin to a criminal prosecution.” Huffman, 420 U. S., at 604. Nor
 was it initiated by “the State in its sovereign capacity,” Trainor v.
 Hernandez, 431 U. S. 434, 444, to sanction Sprint for some wrongful
 act, see, e.g., Middlesex County Ethics Comm. v. Garden State Bar
 Assn., 457 U. S. 423, 433–434. Rather, the action was initiated by
 Sprint, a private corporation. No state authority conducted an inves-
 tigation into Sprint’s activities or lodged a formal complaint against
 Sprint.
    Once Sprint withdrew the complaint that commenced administra-
 tive proceedings, the IUB argues, those proceedings became, essen-
 tially, a civil enforcement action. However, the IUB’s adjudicative
                     Cite as: 571 U. S. ____ (2013)                      3

                                Syllabus

  authority was invoked to settle a civil dispute between two private
  parties, not to sanction Sprint for a wrongful act.
     In holding that abstention was the proper course, the Eighth Cir-
  cuit misinterpreted this Court’s decision in Middlesex to mean that
  Younger abstention is warranted whenever there is (1) “an ongoing
  state judicial proceeding, which (2) implicates important state inter-
  ests, and (3) . . . provide[s] an adequate opportunity to raise [federal]
  challenges.” In Middlesex, the Court invoked Younger to bar a feder-
  al court from entertaining a lawyer’s challenge to a state ethics com-
  mittee’s pending investigation of the lawyer. Unlike the IUB’s pro-
  ceeding, however, the state ethics committee’s hearing in Middlesex
  was plainly “akin to a criminal proceeding”: An investigation and
  formal complaint preceded the hearing, an agency of the State’s Su-
  preme Court initiated the hearing, and the hearing’s purpose was to
  determine whether the lawyer should be disciplined for failing to
  meet the State’s professional conduct standards. 457 U. S., at 433–
  435. The three Middlesex conditions invoked by the Court of Appeals
  were therefore not dispositive; they were, instead, additional factors
  appropriately considered by the federal court before invoking Young-
  er. Younger extends to the three “exceptional circumstances” identi-
  fied in NOPSI, but no further. Pp. 8–11.
690 F. 3d 864, reversed.

  GINSBURG, J., delivered the opinion for a unanimous Court.
                       Cite as: 571 U. S. ____ (2013)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 12–815
                                  _________________


  SPRINT COMMUNICATIONS, INC., PETITIONER v.

          ELIZABETH S. JACOBS ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                             [December 10, 2013]


  JUSTICE GINSBURG delivered the opinion of the Court.
  This case involves two proceedings, one pending in state
court, the other in federal court. Each seeks review of an
Iowa Utilities Board (IUB or Board) order. And each
presents the question whether Windstream Iowa Commu­
nications, Inc. (Windstream), a local telecommunications
carrier, may impose on Sprint Communications, Inc.
(Sprint), intrastate access charges for telephone calls
transported via the Internet. Federal-court jurisdiction
over controversies of this kind was confirmed in Verizon
Md. Inc. v. Public Serv. Comm’n of Md., 535 U. S. 635
(2002). Invoking Younger v. Harris, 401 U. S. 37 (1971),
the U. S. District Court for the Southern District of Iowa
abstained from adjudicating Sprint’s complaint in defer­
ence to the parallel state-court proceeding, and the Court
of Appeals for the Eighth Circuit affirmed the District
Court’s abstention decision.
  We reverse the judgment of the Court of Appeals. In the
main, federal courts are obliged to decide cases within the
scope of federal jurisdiction. Abstention is not in order
simply because a pending state-court proceeding involves
2        SPRINT COMMUNICATIONS, INC. v. JACOBS

                     Opinion of the Court

the same subject matter. New Orleans Public Service, Inc.
v. Council of City of New Orleans, 491 U. S. 350, 373
(1989) (NOPSI) (“[T]here is no doctrine that . . . pendency
of state judicial proceedings excludes the federal courts.”).
This Court has recognized, however, certain instances in
which the prospect of undue interference with state pro­
ceedings counsels against federal relief. See id., at 368.
  Younger exemplifies one class of cases in which federal­
court abstention is required: When there is a parallel,
pending state criminal proceeding, federal courts must
refrain from enjoining the state prosecution. This Court
has extended Younger abstention to particular state civil
proceedings that are akin to criminal prosecutions, see
Huffman v. Pursue, Ltd., 420 U. S. 592 (1975), or that
implicate a State’s interest in enforcing the orders and
judgments of its courts, see Pennzoil Co. v. Texaco Inc.,
481 U. S. 1 (1987). We have cautioned, however, that
federal courts ordinarily should entertain and resolve on
the merits an action within the scope of a jurisdictional
grant, and should not “refus[e] to decide a case in defer­
ence to the States.” NOPSI, 491 U. S., at 368.
  Circumstances fitting within the Younger doctrine, we
have stressed, are “exceptional”; they include, as cata­
logued in NOPSI, “state criminal prosecutions,” “civil
enforcement proceedings,” and “civil proceedings involving
certain orders that are uniquely in furtherance of the state
courts’ ability to perform their judicial functions.” Id., at
367–368. Because this case presents none of the circum­
stances the Court has ranked as “exceptional,” the general
rule governs: “[T]he pendency of an action in [a] state
court is no bar to proceedings concerning the same matter
in the Federal court having jurisdiction.” Colorado River
Water Conservation Dist. v. United States, 424 U. S. 800,
817 (1976) (quoting McClellan v. Carland, 217 U. S. 268,
282 (1910)).
                   Cite as: 571 U. S. ____ (2013)                3

                       Opinion of the Court 


                              I

   Sprint, a national telecommunications service provider,
has long paid intercarrier access fees to the Iowa commu­
nications company Windstream (formerly Iowa Telecom)
for certain long distance calls placed by Sprint customers
to Windstream’s in-state customers. In 2009, however,
Sprint decided to withhold payment for a subset of those
calls, classified as Voice over Internet Protocol (VoIP),
after concluding that the Telecommunications Act of 1996
preempted intrastate regulation of VoIP traffic.1 In re­
sponse, Windstream threatened to block all calls to and
from Sprint customers.
   Sprint filed a complaint against Windstream with the
IUB asking the Board to enjoin Windstream from discon­
tinuing service to Sprint. In Sprint’s view, Iowa law enti­
tled it to withhold payment while it contested the access
charges and prohibited Windstream from carrying out its
disconnection threat. In answer to Sprint’s complaint,
Windstream retracted its threat to discontinue serving
Sprint, and Sprint moved, successfully, to withdraw its
complaint. Because the conflict between Sprint and Wind­
stream over VoIP calls was “likely to recur,” however, the
IUB decided to continue the proceedings to resolve the
underlying legal question, i.e., whether VoIP calls are
subject to intrastate regulation. Order in Sprint Commu­
nications Co. v. Iowa Telecommunications Servs., Inc., No.
FCU–2010–0001 (IUB, Feb. 1, 2010), p. 6 (IUB Order).
The question retained by the IUB, Sprint argued, was
governed by federal law, and was not within the IUB’s
adjudicative jurisdiction. The IUB disagreed, ruling that
——————
   1 The Federal Communications Commission has yet to provide its

view on whether the Telecommunications Act categorically preempts
intrastate access charges for VoIP calls. See In re Connect America
Fund, 26 FCC Rcd. 17663, 18002, ¶934 (2011) (reserving the ques­
tion whether all VoIP calls “must be subject exclusively to federal
regulation”).
4          SPRINT COMMUNICATIONS, INC. v. JACOBS

                          Opinion of the Court

the intrastate fees applied to VoIP calls.2
   Seeking to overturn the Board’s ruling, Sprint com­
menced two lawsuits. First, Sprint sued the members of
the IUB (respondents here)3 in their official capacities in
the United States District Court for the Southern District
of Iowa. In its federal-court complaint, Sprint sought
a declaration that the Telecommunications Act of 1996
preempted the IUB’s decision; as relief, Sprint requested
an injunction against enforcement of the IUB’s order.
Second, Sprint petitioned for review of the IUB’s order
in Iowa state court. The state petition reiterated the
preemption argument Sprint made in its federal-court
complaint; in addition, Sprint asserted state law and
procedural due process claims. Because Eighth Circuit
precedent effectively required a plaintiff to exhaust state
remedies before proceeding to federal court, see Alleghany
Corp. v. McCartney, 896 F. 2d 1138 (1990), Sprint urges
that it filed the state suit as a protective measure. Failing
to do so, Sprint explains, risked losing the opportunity to
obtain any review, federal or state, should the federal
court decide to abstain after the expiration of the Iowa
statute of limitations. See Brief for Petitioner 7–8.4
   As Sprint anticipated, the IUB filed a motion asking the
Federal District Court to abstain in light of the state suit,
citing Younger v. Harris, 401 U. S. 37 (1971). The District
Court granted the IUB’s motion and dismissed the suit.
——————
    2 Atthe conclusion of the IUB proceedings, Sprint paid Windstream
all contested fees.
   3 For convenience, we refer to respondents collectively as the IUB.
   4 Since we granted certiorari, the Iowa state court issued an opinion

rejecting Sprint’s preemption claim on the merits. Sprint Communica­
tions Co. v. Iowa Utils. Bd., No. CV–8638, App. to Joint Supp. Brief
20a–36a (Iowa Dist. Ct., Sept. 16, 2013). The Iowa court decision does
not, in the parties’ view, moot this case, see Joint Supp. Brief 1, and we
agree. Because Sprint intends to appeal the state-court decision, the
“controversy . . . remains live.” Exxon Mobil Corp. v. Saudi Basic
Industries Corp., 544 U. S. 280, 291, n. 7 (2005).
                 Cite as: 571 U. S. ____ (2013)           5

                     Opinion of the Court

The IUB’s decision, and the pending state-court review of
it, the District Court said, composed one “uninterruptible
process” implicating important state interests. On that
ground, the court ruled, Younger abstention was in order.
Sprint Communications Co. v. Berntsen, No. 4:11–cv–
00183–JAJ (SD Iowa, Aug. 1, 2011), App. to Pet. for Cert.
24a.
    For the most part, the Eighth Circuit agreed with the
District Court’s judgment. The Court of Appeals rejected
the argument, accepted by several of its sister courts, that
Younger abstention is appropriate only when the parallel
state proceedings are “coercive,” rather than “remedial,” in
nature. 690 F. 3d 864, 868 (2012); cf. Guillemard-Ginorio
v. Contreras-Gómez, 585 F. 3d 508, 522 (CA1 2009)
(“[P]roceedings must be coercive, and in most cases, state­
initiated, in order to warrant abstention.”). Instead, the
Eighth Circuit read this Court’s precedent to require
Younger abstention whenever “an ongoing state judicial
proceeding . . . implicates important state interests, and
. . . the state proceedings provide adequate opportunity to
raise [federal] challenges.” 690 F. 3d, at 867 (citing Mid­
dlesex County Ethics Comm. v. Garden State Bar Assn.,
457 U. S. 423, 432 (1982)). Those criteria were satisfied
here, the appeals court held, because the ongoing state­
court review of the IUB’s decision concerned Iowa’s “im­
portant state interest in regulating and enforcing its
intrastate utility rates.” 690 F. 3d, at 868. Recognizing
the “possibility that the parties [might] return to federal
court,” however, the Court of Appeals vacated the judg­
ment dismissing Sprint’s complaint. In lieu of dismissal,
the Eighth Circuit remanded the case, instructing the
District Court to enter a stay during the pendency of the
state-court action. Id., at 869.
    We granted certiorari to decide whether, consistent with
our delineation of cases encompassed by the Younger
doctrine, abstention was appropriate here. 569 U. S. ___
6          SPRINT COMMUNICATIONS, INC. v. JACOBS

                          Opinion of the Court

(2013).5
                              II

                              A

  Neither party has questioned the District Court’s juris­
diction to decide whether federal law preempted the IUB’s
decision, and rightly so. In Verizon Md. Inc. v. Public
Serv. Comm’n of Md., 535 U. S. 635 (2002), we reviewed a
similar federal-court challenge to a state administrative
adjudication. In that case, as here, the party seeking
federal-court review of a state agency’s decision urged that
the Telecommunications Act of 1996 preempted the state
action. We had “no doubt that federal courts ha[d federal
question] jurisdiction under [28 U. S. C.] §1331 to enter­
tain such a suit,” id., at 642, and nothing in the Telecom­
munications Act detracted from that conclusion, see id.,
at 643.
  Federal courts, it was early and famously said, have “no
more right to decline the exercise of jurisdiction which is
given, than to usurp that which is not given.” Cohens v.
Virginia, 6 Wheat. 264, 404 (1821). Jurisdiction existing,
this Court has cautioned, a federal court’s “obligation” to
hear and decide a case is “virtually unflagging.” Colorado
River Water Conservation Dist. v. United States, 424 U. S.
800, 817 (1976). Parallel state-court proceedings do not
detract from that obligation. See ibid.
  In Younger, we recognized a “far-from-novel” exception
to this general rule. New Orleans Public Service, Inc. v.
Council of City of New Orleans, 491 U. S. 350, 364 (1989)
(NOPSI). The plaintiff in Younger sought federal-court
adjudication of the constitutionality of the California
——————
  5 The IUB agrees with Sprint that our decision in Burford v. Sun Oil

Co., 319 U. S. 315 (1943), cannot independently sustain the Eighth
Circuit’s abstention analysis. See Brief for Respondents 9; cf. New
Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U. S.
350, 359 (1989).
                  Cite as: 571 U. S. ____ (2013)             7

                      Opinion of the Court

Criminal Syndicalism Act.        Requesting an injunction
against the Act’s enforcement, the federal-court plaintiff
was at the time the defendant in a pending state criminal
prosecution under the Act. In those circumstances, we
said, the federal court should decline to enjoin the prose­
cution, absent bad faith, harassment, or a patently invalid
state statute. See 401 U. S., at 53–54. Abstention was in
order, we explained, under “the basic doctrine of equity
jurisprudence that courts of equity should not act . . . to
restrain a criminal prosecution, when the moving party
has an adequate remedy at law and will not suffer irrepa­
rably injury if denied equitable relief.” Id., at 43–44.
“[R]estraining equity jurisdiction within narrow limits,”
the Court observed, would “prevent erosion of the role of
the jury and avoid a duplication of legal proceedings and
legal sanctions.” Id., at 44. We explained as well that this
doctrine was “reinforced” by the notion of “ ‘comity,’ that is,
a proper respect for state functions.” Ibid.
  We have since applied Younger to bar federal relief in
certain civil actions. Huffman v. Pursue, Ltd., 420 U. S.
592 (1975), is the pathmarking decision. There, Ohio
officials brought a civil action in state court to abate the
showing of obscene movies in Pursue’s theater. Because
the State was a party and the proceeding was “in aid of
and closely related to [the State’s] criminal statutes,” the
Court held Younger abstention appropriate. Id., at 604.
  More recently, in NOPSI, 491 U. S., at 368, the Court
had occasion to review and restate our Younger jurispru­
dence. NOPSI addressed and rejected an argument that
a federal court should refuse to exercise jurisdiction to
review a state council’s ratemaking decision. “[O]nly ex­
ceptional circumstances,” we reaffirmed, “justify a fed­
eral court’s refusal to decide a case in deference to the
States.” Ibid. Those “exceptional circumstances” exist,
the Court determined after surveying prior decisions,
in three types of proceedings. First, Younger precluded
8        SPRINT COMMUNICATIONS, INC. v. JACOBS

                      Opinion of the Court

federal intrusion into ongoing state criminal prosecutions.
See ibid. Second, certain “civil enforcement proceedings”
warranted abstention. Ibid. (citing, e.g., Huffman, 420
U. S., at 604). Finally, federal courts refrained from inter­
fering with pending “civil proceedings involving certain
orders . . . uniquely in furtherance of the state courts’
ability to perform their judicial functions.” 491 U. S., at
368 (citing Juidice v. Vail, 430 U. S. 327, 336, n. 12 (1977),
and Pennzoil Co. v. Texaco Inc., 481 U. S. 1, 13 (1987)).
We have not applied Younger outside these three “excep­
tional” categories, and today hold, in accord with NOPSI,
that they define Younger’s scope.
                                B
   The IUB does not assert that the Iowa state court’s
review of the Board decision, considered alone, implicates
Younger. Rather, the initial administrative proceeding
justifies staying any action in federal court, the IUB con­
tends, until the state review process has concluded. The
same argument was advanced in NOPSI. 491 U. S., at
368. We will assume without deciding, as the Court did in
NOPSI, that an administrative adjudication and the
subsequent state court’s review of it count as a “unitary
process” for Younger purposes. Id., at 369. The question
remains, however, whether the initial IUB proceeding is of
the “sort . . . entitled to Younger treatment.” Ibid.
   The IUB proceeding, we conclude, does not fall within
any of the three exceptional categories described in NOPSI
and therefore does not trigger Younger abstention. The
first and third categories plainly do not accommodate the
IUB’s proceeding. That proceeding was civil, not criminal
in character, and it did not touch on a state court’s ability
to perform its judicial function. Cf. Juidice, 430 U. S., at
336, n. 12 (civil contempt order); Pennzoil, 481 U. S., at 13
(requirement for posting bond pending appeal).
   Nor does the IUB’s order rank as an act of civil enforce­
                   Cite as: 571 U. S. ____ (2013)              9

                       Opinion of the Court

ment of the kind to which Younger has been extended.
Our decisions applying Younger to instances of civil en­
forcement have generally concerned state proceedings
“akin to a criminal prosecution” in “important respects.”
Huffman, 420 U. S., at 604. See also Middlesex, 457 U. S.,
at 432 (Younger abstention appropriate where “noncrimi­
nal proceedings bear a close relationship to proceedings
criminal in nature”). Such enforcement actions are char­
acteristically initiated to sanction the federal plaintiff, i.e.,
the party challenging the state action, for some wrongful
act. See, e.g., Middlesex, 457 U. S., at 433–434 (state­
initiated disciplinary proceedings against lawyer for viola­
tion of state ethics rules). In cases of this genre, a state
actor is routinely a party to the state proceeding and often
initiates the action. See, e.g., Ohio Civil Rights Comm’n v.
Dayton Christian Schools, Inc., 477 U. S. 619 (1986) (state­
initiated administrative proceedings to enforce state civil
rights laws); Moore v. Sims, 442 U. S. 415, 419–420 (1979)
(state-initiated proceeding to gain custody of children
allegedly abused by their parents); Trainor v. Hernandez,
431 U. S. 434, 444 (1977) (civil proceeding “brought by the
State in its sovereign capacity” to recover welfare pay­
ments defendants had allegedly obtained by fraud); Huff­
man, 420 U. S., at 598 (state-initiated proceeding to
enforce obscenity laws). Investigations are commonly
involved, often culminating in the filing of a formal com­
plaint or charges. See, e.g., Dayton, 477 U. S., at 624
(noting preliminary investigation and complaint); Middle­
sex, 457 U. S., at 433 (same).
   The IUB proceeding does not resemble the state en­
forcement actions this Court has found appropriate for
Younger abstention. It is not “akin to a criminal prosecu­
tion.” Huffman, 420 U. S., at 604. Nor was it initiated by
“the State in its sovereign capacity.” Trainor, 431 U. S., at
444. A private corporation, Sprint, initiated the action.
No state authority conducted an investigation into Sprint’s
10         SPRINT COMMUNICATIONS, INC. v. JACOBS

                          Opinion of the Court

activities, and no state actor lodged a formal complaint
against Sprint.
   In its brief, the IUB emphasizes Sprint’s decision to
withdraw the complaint that commenced proceedings
before the Board. At that point, the IUB argues, Sprint
was no longer a willing participant, and the proceedings
became, essentially, a civil enforcement action. See Brief
for Respondents 31.6 The IUB’s adjudicative authority,
however, was invoked to settle a civil dispute between two
private parties, not to sanction Sprint for commission of a
wrongful act. Although Sprint withdrew its complaint,
administrative efficiency, not misconduct by Sprint,
prompted the IUB to answer the underlying federal ques­
tion. By determining the intercarrier compensation re­
gime applicable to VoIP calls, the IUB sought to avoid
renewed litigation of the parties’ dispute. Because the
underlying legal question remained unsettled, the Board
observed, the controversy was “likely to recur.” IUB Order
6. Nothing here suggests that the IUB proceeding was
“more akin to a criminal prosecution than are most civil
cases.” Huffman, 420 U. S., at 604.
   In holding that abstention was the proper course, the
Eighth Circuit relied heavily on this Court’s decision in
Middlesex. Younger abstention was warranted, the Court
of Appeals read Middlesex to say, whenever three condi­
tions are met: There is (1) “an ongoing state judicial
proceeding, which (2) implicates important state interests,
and (3) . . . provide[s] an adequate opportunity to raise
——————
  6 Todetermine whether a state proceeding is an enforcement action
under Younger, several Courts of Appeals, as noted, see supra, at 5,
inquire whether the underlying state proceeding is “coercive” rather
than “remedial.” See, e.g., Devlin v. Kalm, 594 F. 3d 893, 895 (CA6
2010). Though we referenced this dichotomy once in a footnote, see
Ohio Civil Rights Comm’n v. Dayton Christian Schools, Inc., 477 U. S.
619, 627, n. 2 (1986), we do not find the inquiry necessary or inevitably
helpful, given the susceptibility of the designations to manipulation.
                 Cite as: 571 U. S. ____ (2013)          11

                     Opinion of the Court

[federal] challenges.” 690 F. 3d, at 867 (citing Middlesex,
457 U. S., at 432). Before this Court, the IUB has en­
dorsed the Eighth Circuit’s approach. Brief for Respond­
ents 13.
   The Court of Appeals and the IUB attribute to this
Court’s decision in Middlesex extraordinary breadth. We
invoked Younger in Middlesex to bar a federal court from
entertaining a lawyer’s challenge to a New Jersey state
ethics committee’s pending investigation of the lawyer.
Unlike the IUB proceeding here, the state ethics commit­
tee’s hearing in Middlesex was indeed “akin to a criminal
proceeding.” As we noted, an investigation and formal
complaint preceded the hearing, an agency of the State’s
Supreme Court initiated the hearing, and the purpose of
the hearing was to determine whether the lawyer should
be disciplined for his failure to meet the State’s standards
of professional conduct. 457 U. S., at 433–435. See also
id., at 438 (Brennan, J., concurring in judgment) (noting
the “quasi-criminal nature of bar disciplinary proceed­
ings”). The three Middlesex conditions recited above were
not dispositive; they were, instead, additional factors
appropriately considered by the federal court before invok­
ing Younger.
   Divorced from their quasi-criminal context, the three
Middlesex conditions would extend Younger to virtually all
parallel state and federal proceedings, at least where a
party could identify a plausibly important state interest.
See Tr. of Oral Arg. 35–36. That result is irreconcilable
with our dominant instruction that, even in the presence
of parallel state proceedings, abstention from the exercise
of federal jurisdiction is the “exception, not the rule.”
Hawaii Housing Authority v. Midkiff, 467 U. S. 229, 236
(1984) (quoting Colorado River, 424 U. S., at 813). In
short, to guide other federal courts, we today clarify and
affirm that Younger extends to the three “exceptional
circumstances” identified in NOPSI, but no further.
12       SPRINT COMMUNICATIONS, INC. v. JACOBS

                     Opinion of the Court

                       *     *    *
  For the reasons stated, the judgment of the United
States Court of Appeals for the Eighth Circuit is
                                                  Reversed.